The opinion of the court was delivered by
Swayze, J.
The question raised in this case is the constitutionality and effect of the act of 1909 (Pamph. L., p. 304), which undertakes to change and amend the title of the act of 1894, imposing inheritance taxes. The Supreme Court held that the object of the act is not expressed in the title. This conclusion was rested in part at least upon- a distinction explained at length in the opinion between the purpose and the object of legislation. We are unable to adopt this distinction. If we are to go to the dictionaries for aid in the construction of the constitution, we find the words treated as synonymous. Webster’s Hew International groups these words with others as synonyms under the definition of "intention.” The Hew English Dictionary gives as its first definition of "purpose,” “that which one sets before oneself as a thing to be done or attained; the object which one has in view;” and as its third definition, "the object for which anything is done or made or for which it exists; the result or effect intended or sought; end; aim.” The same dictionary gives as its fifth definition of "object” "the end to which effort is directed, the thing aimed at; that which one endeavors to attain or carry out; *501purpose, end, aim.” These definitions are supported as usual in that monumental work by extracts from English authors covering the life of the language, some of them from legal writers of repute. So far as the argument rests upon a supposed difference of meaning between purpose and object, we think it lacks foundation. We are unwilling, however, to deal with the question of the constitutionality of a statute upon so narrow a basis as that afforded by lexicographers. We prefer and we think we are required to look at the matter from a different, if not a broader, point of view. There can be no doubt that the ultimate object of the legislature in passing the act of 1909 was to validate the act of 1906, imposing transfer taxes, which had then just been questioned in Dixon v. Russell, 49 Vroom 296, a ease argued in the Supreme Court at November Term, 1908. We subsequently held the act invalid as far as it sought to impose a legacy duty because that object was not expressed in the title. Dixon v. Russell, 50 Id. 490. The intent of the legislature in 1909 was to put beyond question for the future an act which had been questioned but had not yet been declared invalid by the courts. We ought if possible to effectuate that legislative intent. It is not questioned that the language used in the act of 1909 is apt to effectuate the legislative purpose, if the title is sufficient to comply with the constitutional requirement. If the constitution means that the immediate object only should be expressed in the title, that is done in this act; the immediate object is, as the title declares, to change and amend the title of the act of 1894. It would, however, be going too far to say that in every case, it suffices to express the immediate object, although the ultimate object be left unexpressed. That would open the door to the abuse so forcibly suggested by the Supreme Court; and although we cannot logically argue from an abuse of power to a negative of it (Fritts v. Kuhl, 22 Id. 191 (at p. 205); Pangborn v. Young, 3 Id. 29, 40), yet we ought not to adopt a lax construction of an important constitutional limitation. The true rule is that the object expressed in the title must give notice of the effect of the legislation to one conversant with the existing state of the law. The validity of the *502title is not to be determined by nice distinctions of etymology or definition of words, but by the facts of the case and the history of the legislation. Language which at one time may be quite inadequate to warn the public of the object of legislation, may at another, owing to custom or usage, be entirely sufficient. A striking illustration is afforded by the legislation as to riparian rights. The title of the original act is “An act to ascertain the rights of the state and of the riparian owners in the lands lying under the, waters of the bay of New York and elsewhere in the state.” This would seem to indicate that the object of the legislature was merely to ascertain the facts; and yet under supplements to that act, commissioners have been authorized to convey property of great value, and no one now questions the validity of the legislation. The reason is that regardless of the precise meaning of the original title, it became by custom and usage generally known that under that title the legislature would deal with the whole subject of riparian lands. We have therefore sustained the validity of the legislation although our attention was called to the difficulty in the title. Seaside Realty Co. v. Atlantic City, 47 Id. 819.
In determining whether the title of the act of 1909 gave notice of its ultimate object to one conversant with the existing state of the law, it is essential to bear in mind what the law then was. In 1906, the legislature as if in anticipation of our decision in Neilson v. Russell, 47 Vroom 655, had attempted to make a radical change in the Inheritance Tax act by substituting, a transfer tax for the legacy duty imposed by the act of 1894. The title of the act of 1906, however, unfortunately indicated only that it was an amendment of the act of 1894, which latter act by its title purported to relate only to the taxation of intestates' estates, gifts, legacies, devises and collateral inheritances. The question of the validity of the legislation under such a restricted title was then pending. Under those circumstances anyone who knew, as everyone must have known, from the title of the act of 1909, that its immediate object was to amend the title of the act of 1906, could not have failed to-perceive that its ultimate object was *503to avoid the constitutional difficulty that had been raised and make valid the act of J90G. The most natural and obvious, if not the only, reason for amending the title to an act is to make the title cover the subject-matter of the act. Everyone must, according to our legal maxim, be presumed to have known that the act of 1906, which was on the statute book and not yet declared defective, extended to transfers of decedent’s estates and was not- limited as the act of 1894 had been. With that knowledge, no one could help interring that the probable object of changing the title was to make; it eo-extensive with the'body of the act. We think that in the then known state of the statutory law, the title of the act of 1909 gave notice not only of the immediate object clearly expressed hut of the ultimate object clearly implied.
Under our decision in Allison v. Corker, 38 Vroom 596, it is permissible for the legislature to validate an unconstitutional statute by subsequent legislation, provided that it is not attempted by an amendment of the title to import incongruous legislation into the existing statute. The illustrations given by Mr. Justice Collins indicate the line of cleavage. An act respecting wills, as he says, cannot by amendment of the tille be given effect as to transactions inter vivos; hut an act to repeal an unconstitutional act may he efficacious to compel payment of claims incurred under it, as was held in Radar v. Township of Union, 10 Id. 509. If now we look at the essential character of this legislation, it is plain that the legislature’s object was to tax transfers of property occurring upon the death of the owner or made in contemplation of his death or to take effect at or after his death. The original legislation reached only certain kinds of transfer. The amendment of 1906 sought to make this more general and to Teach all transfers in such cases. In common parlance all were spoken of as inheritance taxes and if the title of the act of 1894 had read “An act to tax estates and inheritances,” it would have been broad enough to Include the matter of the act of 1906. The Chief Justice, in Dixon v. Russell, went no farther than to hold the statute invalid as far as it was applicable to cases like the one then under consideration. The *504difficulty, however, was that the title of the act of 1894 did not indicate that it was applicable to all estates but limited it to intestates’ estates, and to legacy duties and collateral inheritances. Legacy duties, it had been held, were not succession taxes, and the words “intestates’ estates” did not indicate a succession.by virtue of. a will. Succession by intestacy and succession by will are no doubt different, but they are not so different as to be incongruous subjécts of legislation. A tax upon successions of either kind is a tax upon inheritances and sixch a tax was plainly indicated in .the title of the act of 1894. Both this act and the act of 1906 dealt with taxation on'the succession to property of decedents, and it was the transfer of such property that the new title purported to deal with. What we decided in Allison v. Corker was that an unconstitutional statute was not void but unenforceable, and that it might be imported into valid legislation by appropriate reference. When the title was amended by the act of 1909, the act of 1906 became enforceable. The tax in this case was properly imposed; the judgment of the Supreme Court must be reversed and judgment entered affirming the tax.
For affirmance — -None.
■ For reversal — The Chief Justice, Swayze, Trbnchard, Bergen, Minturn, Kalisoh, Bogert, Yredenburgu, Yroom, Congdon, White, Treacy, JJ. 12.